 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN CHESS,                               No. 2:17-cv-1637 DB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    J. MA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants violated his rights under the Eighth Amendment.

19          The court screened plaintiff’s complaint, determined he stated a potentially cognizable

20   claim, and found that his application to proceed in forma pauperis was incomplete. (ECF No.

21   10.) Plaintiff was instructed to submit an updated application to proceed in forma pauperis or pay

22   the filing fee. He was also warned that failure to respond to the court’s order could result in a

23   recommendation that this action be dismissed. Thereafter, plaintiff failed to submit an

24   application, pay the fee, or otherwise respond to the court’s order.

25          By order dated March 29, 2019, the court directed plaintiff to file an updated application

26   to proceed in forma pauperis or pay the filing fee within fourteen days. (ECF No. 12.) Plaintiff

27   was warned that failure to do so would result in a recommendation that this action be dismissed.

28   ////
                                                        1
 1   Those fourteen days have passed, and plaintiff has not filed an application, paid the fee, updated

 2   his address, or otherwise responded to the court’s orders.

 3            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

 4   randomly assign a district judge to this action.

 5            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 6   Local Rule 110; Fed. R. Civ. P. 41(b).

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written objections

10   with the court and serve a copy on all parties. Such a document should be captioned “Objections

11   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

12   objections within the specified time may waive the right to appeal the District Court’s order.

13   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: May 21, 2019

15

16

17

18

19

20
21

22
     DLB:12
23   DLB:1/prisoner-civil rights/chess1637.f&r.dism

24

25

26
27

28
                                                        2
